UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: January 27, 2011 (Date of earliest event reported) PHYHEALTH CORPORATION (Exact name of registrant as specified in its charter) Delaware 333-163076 26-1772160 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 700 South Royal Poinciana Boulevard, Suite 506 Miami, Florida (Address of principal executive offices) (Zip Code) 305-779-1760 (Registrant's telephone number, including area code) Not Applicable (Former Name or Former Address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 9.01. Financial Statements and Exhibits (a) Financial statements: None (b) Pro forma financial information: None (c) Shell company transactions: None (d) Exhibits 99.1 Press Release of Phyhealth Corporation dated January 27, 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PHYHEALTH CORPORATION Dated: January 27, 2011 By: /s/ Robert L. Trinka Robert L. Trinka Chairman, President, CEO, Principal Executive Officer and Principal FinancialOfficer Exhibit Index Exhibit No. Description Press Release of Phyhealth Corporation dated January 27, 2011 2
